Citation Nr: 0733861	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  00-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for a respiratory 
disorder, including reactive airway disease and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
December 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  
The case was remanded in July 2004.  It was returned to the 
Board by the Roanoke, Virginia RO


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral degenerative joint disease of the knees. 

2.  The veteran does not have a chronic respiratory disorder, 
to include reactive airway disease, that is related to her 
active service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral knees was not 
incurred or aggravated in-service and it may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  Reactive airway disease was not incurred or aggravated 
in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2001 and August 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part the VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The veteran contends that her breathing problems, including 
reactive airway disease, as well as degenerative joint 
disease of both knees, are related to her military service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection was previously established for sleep 
apnea, allergic rhinitis, a left knee anterior pain syndrome, 
with a meniscal tear; and for a right knee anterior pain 
syndrome.

The service medical records show multiple complaints of knee 
pain beginning in June 1996, and respiratory complaints 
beginning in August 1997.  A January 1997 x-ray showed mild 
medial joint degenerative joint disease in the left knee, and 
a June 1997 report showed a prior history of an arthritic 
knee.  In October 1997, a history of bilateral knee arthritis 
was noted.  The December 1997 record also showed anterior 
knee pain syndrome.  A July 1998 treatment report revealed 
that the veteran had a P2 profile for degenerative joint 
disease of the knees.  

Regarding the veteran's respiratory complaints, pulmonary 
function tests performed in August 1997 ruled out asthma and 
noted normal spirometry.  Additionally, an August 1997 
treatment record noted an assessment of rule out asthma based 
on the veteran's complaints of orthopnea.  A December 1997 
report noted complaints of shortness of breath and chest pain 
that intensified during activity.  The impressions were rule 
out asthma and questionable reactive airway disease.  

Records from May 1998 include an assessment of rule out 
reactive airway disease, as well as an actual diagnosis of 
reactive airway disease.  An allergy consultation was 
recommended.  Notably, a June 1998 study resulted in an 
impression of wheezing, not reactive airway disease, possibly 
an obstruction or vocal chord dysfunction.  

A September 1998 note showed treatment for a possible 
exacerbation of reactive airway disease.  Subsequent 
pulmonary function tests noted a normal study and an 
assessment of wheezing with unknown etiology was provided.  

In November 1998, she reported a one year history of asthma, 
but the examiner concluded that the appellant had a history 
of allergies, not asthma.  The appellant was diagnosed with 
an upper respiratory infection, and wheezing of unknown 
etiology.

A November 1999 VA examination revealed complaints of 
anterior knee pain.  While the veteran stated she was told 
she had degenerative joint disease of the knees, x-rays were 
unremarkable and a bone scan did not reveal any evidence of 
degenerative joint disease.  Examination revealed knees with 
full active range of motion, and no tenderness, effusion, 
redness or edema.  The examiner also noted there was some 
suggestion of reactive airway disease, but noted that an 
August 1997 pulmonary function test revealed normal 
spirometry with no change after bronchodilator therapy, and 
normal lung volumes.  Physical examination revealed a 
clinically normal chest, with clear lungs and no rales or 
wheezing.  A diagnosis of bronchial asthma, by history with a 
history of possible reactive airway disease, was provided.  
Degenerative joint disease of the knees was diagnosed.

A December 1999 pulmonary function test indicated a normal 
study with normal spirometry, lung volumes and diffusing 
capacity.  A December 1999 chest x-ray was also normal.

A July 2000 VA outpatient report indicated that the veteran 
complained of wheezing.  Upon examination there was no 
wheezing, and no rales in either lung, and no respiratory 
difficulty.  

In March 2004, the veteran was afforded a hearing before a 
Veterans Law Judge.  During the hearing the veteran asserted 
that her symptoms regarding both her knees and lungs have 
continued since service, and that she has continued to 
receive treatment for her symptoms.  The veteran testified 
that her breathing problems began in 1997, and she was told 
she had reactive airway disease.  She testified that her 
symptoms included wheezing for which she would be treated 
with nebulizers and albuterol.  The veteran stated that in 
1997, she was stationed at Fort Hood, where there was a very 
high allergen count.  She also indicated that her symptoms 
were not constant and that she was not currently getting 
medical attention for her breathing problems.  She also 
stated that doctors told her she had degenerative joint 
disease in her knees after she complained of after physical 
training runs.  She also asserted that she was eventually 
given a physical profile for degenerative joint disease in 
both knees while on active duty.  

In August 2004, a VA outpatient note recorded a history of 
degenerative joint disease of the knees.  This note does not 
reference any examination of the knees.  

The veteran was afforded a VA examination in September 2005.  
The examiner indicated that the veteran reported having 
restrictive airway disease, that was first diagnosed in 1996, 
with symptoms approximately every two to three months.  Her 
symptoms were reduced due to her decreased exposure to 
grasses.  Pulmonary function tests were reported as normal.  
Examination of the lungs revealed that they were clear to 
percussion and auscultation, with no wheezing.  Examination 
of the left and right knees revealed painful, achy knees with 
no swelling or weakness.  X-rays of the knees were normal.

The veteran was afforded a VA examination of the knees in 
March 2006.  Examination revealed large knees and legs.  X-
rays of the knees revealed normal findings without evidence 
of arthritic changes.  After review of the claims file, the 
examiner stated that he found no definite degenerative 
arthritis in the veteran's knees.  

A December 2006 VA respiratory examination revealed a history 
of environmental allergies.  Examination of the chest 
revealed breath sounds that were clear to auscultation.  X-
rays revealed a normal chest, and pulmonary function tests 
revealed normal findings.  The examiner diagnosed 
environmental allergies and reactive airway disease, which 
were unlikely to be secondary to the veteran's time spent in 
service.  Rather, the examiner opined they were more likely 
related to a strong family history of predisposition to 
allergies.  Additionally, the examiner noted that there were 
no symptoms related to reactive airway disease at the time of 
the examination.

Regarding the veteran's claim of entitlement to service 
connection for degenerative joint disease of the knees while 
her service medical records reflected mild degenerative joint 
disease resulting in a physical profile during service, there 
is no evidence of degenerative joint disease based on 
radiological studies postservice.  Indeed, x-rays taken in 
September 2005 showed normal knees, and x-rays taken in March 
2006 showed no arthritic changes.  Finally, the March 2006 
examiner opined that there was no definite degenerative 
arthritis in the veteran's knees.  As there is no competent 
medical evidence of degenerative joint disease of the knees, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, service connection for 
degenerative joint disease of the knees is not warranted.

Regarding the veteran's respiratory disorder, there are 
numerous complaints of and treatment for wheezing during 
service.  While asthma was considered as a diagnostic 
possibility, the veteran was also assigned diagnoses ranging 
from reactive airway disease to wheezing of unknown etiology.  
Pulmonary function tests were consistently normal both during 
and after service.  The November 1999 examination did not 
provide a definitive diagnosis, but rather provided a vague 
diagnosis of bronchial asthma and possible reactive airway 
disease by history.  

After reviewing the claims file, conducting an examination, 
and performing x-rays and pulmonary function tests, the 
December 2006 VA examiner opined that the veteran had 
environmental allergies and reactive airway disease, which 
were unlikely to be secondary to her time in service.  Rather 
the examiner attributed her symptoms of reactive airway 
disease to a family history of a strong predisposition to 
allergies.  The veteran is already service connected for 
allergic rhinitis.  Therefore, as there is no nexus linking 
the veteran's reactive airway disease to service, service 
connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER

Entitlement to service connection for a chronic respiratory 
disorder, to include reactive airway disease, is denied.

Entitlement to service connection for degenerative joint 
disease of the knees is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


